Case 2:20-cv-03129-JAK-GJS Document 12-1 Filed 04/03/20 Page 1 of 4 Page ID #:92


    1   JENNER & BLOCK LLP
        JULIE A. SHEPARD (SBN 175538)
    2   JShepard@jenner.com
        ANDREW G. SULLIVAN (SBN 301122)
    3   AGSullivan@jenner.com
        SATI HARUTYUNYAN (SBN 313138)
    4   SHarutyunyan@jenner.com
        EFFIONG K. DAMPHA (SBN 323554)
    5   EDampha@jenner.com
        633 West 5th Street Suite 3600
    6   Los Angeles, CA 90071-2054
        Telephone: +1 213 239 5100
    7   Facsimile: +1 213 239 5199
    8 GIANNI P. SERVODIDIO (pro hac vice to be submitted)
      gps@jenner.com
    9 919 Third Avenue
      New York, NY 10022-3908
   10 Telephone: (212) 891-1600
      Facsimile: (212) 891-1699
   11
        Attorneys for Plaintiffs
   12
                               UNITED STATES DISTRICT COURT
   13
                             CENTRAL DISTRICT OF CALIFORNIA
   14

   15

   16   COLUMBIA PICTURES INDUSTRIES,               Case No. 2:20-cv-03129-JAK-GJS
        INC.; AMAZON CONTENT
   17   SERVICES, LLC; DISNEY                       [PROPOSED] PRELIMINARY
        ENTERPRISES, INC.; PARAMOUNT                INJUNCTION
   18   PICTURES CORPORATION;
        WARNER BROS. ENTERTAINMENT                  Judge: John A. Kronstadt
   19   INC.; UNIVERSAL CITY STUDIOS
        PRODUCTIONS LLLP; UNIVERSAL                 Date: May 11, 2020
   20   TELEVISION LLC; and UNIVERSAL               Time: 8:30 a.m.
        CONTENT PRODUCTIONS LLC,                    Courtroom: 10B
   21
                                      Plaintiffs,
   22
              v.
   23
      ALEJANDRO GALINDO and DOES 1-
   24 20,

   25                  Defendants.

   26

   27

   28

                                   [PROPOSED] PRELIMINARY INJUNCTION
Case 2:20-cv-03129-JAK-GJS Document 12-1 Filed 04/03/20 Page 2 of 4 Page ID #:93


    1         Upon reviewing the legal argument and evidence filed by Plaintiffs Columbia
    2   Pictures Industries, Inc., Amazon Content Services, LLC, Disney Enterprises, Inc.,
    3   Paramount Pictures Corporation, Warner Bros. Entertainment, Inc., Universal
    4   Studios Productions LLLP, Universal Television LLC, and Universal Content
    5   Productions LLC (collectively, “Plaintiffs”), in support of their Motion for
    6   Preliminary Injunction (“Motion”); and having reviewed legal argument and
    7   evidence filed by Defendant Alejandro Galindo (“Defendant”) in opposition thereto;
    8   and having reviewed all reply materials and all argument of counsel; the Court
    9   HEREBY FINDS AND ORDERS as follows:
   10         Plaintiffs are likely to prevail on the merits of their claims that Defendant is
   11   engaging in both direct and secondary infringement of Plaintiffs’ copyrighted works
   12   (the “Copyrighted Works”). Plaintiffs are also likely to suffer irreparable harms if
   13   Defendant is not enjoined, including interference with Plaintiffs’ ability to control
   14   their Copyrighted Works, interference with Plaintiffs’ goodwill and relationships
   15   with licensees, harm to the rapidly evolving market for online streaming services,
   16   and the creation of consumer confusion about that market.
   17         The balance of hardships tips decidedly in Plaintiffs’ favor. The threat of
   18   irreparable harm to Plaintiffs is substantial. Defendant, in contrast, cannot claim any
   19   legitimate hardship from being forced to desist from his infringing activities.
   20         Public policy also weighs in favor of issuing the preliminary injunction. The
   21   public interest is served here by upholding Plaintiffs’ control over their copyrights.
   22         Accordingly, Defendant—and all individuals acting in concert or participation
   23   or in privity with Defendant in connection with his infringing activities—ARE
   24   HEREBY PRELIMINARILY RESTRAINED AND ENJOINED from, directly or
   25   secondarily, infringing any of Plaintiffs’ Copyrighted Works through any means
   26   including publicly performing, reproducing, or otherwise infringing in any manner
   27   (including without limitation by materially contributing to or intentionally inducing
   28

                                 [PROPOSED] PRELIMINARY INJUNCTION
Case 2:20-cv-03129-JAK-GJS Document 12-1 Filed 04/03/20 Page 3 of 4 Page ID #:94


    1   the infringement of) any right under17 U.S.C § 106 in any of Plaintiffs’ Copyrighted
    2   Works.
    3         IT IS FURTHER ORDERED that Namecheap, Inc. and Domain.com LLC,
    4   the respective domain name registrars for the TekkHosting.com and NitroIPTV.com
    5   domain names (“Infringing Domain Names”), as well as all others who receive
    6   notice of the Court’s order, are enjoined from allowing the Infringing Domain
    7   Names to be modified, sold, transferred to another owner, or deleted. Such entities
    8   are further ordered to disable access to the Infringing Domain Names. As part of
    9   accomplishing this, these entities shall take the following steps:
   10         1.     Maintain unchanged the WHOIS or similar contact and identifying
   11   information as of the time of receipt of this Order and maintain the Infringing
   12   Domain Names with the current registrar;
   13         2.     Immediately change the authoritative name-servers for the Infringing
   14   Domain Names to name-servers controlled by Plaintiffs pending further direction
   15   from this Court, the effect of which would be to make the Infringing Domain Names
   16   inaccessible during this period;
   17         3.     Prevent transfer of the Infringing Domain Names and any further
   18   modification of any aspect of the domain registration records of the Infringing
   19   Domain Names by Defendants or third parties at the registrar or by other means; and
   20         4.     Preserve all evidence that may be used to identify the entities using the
   21   Infringing Domain Names.
   22         IT IS FURTHER ORDERED, that Plaintiffs must post security in the amount
   23   of $10,000 to compensate Defendant for its losses in the event that this injunction is
   24   reversed or vacated.
   25   \\
   26   \\
   27

   28
                                 [PROPOSED] PRELIMINARY INJUNCTION
Case 2:20-cv-03129-JAK-GJS Document 12-1 Filed 04/03/20 Page 4 of 4 Page ID #:95


    1         IT IS FURTHER ORDERED, that Plaintiffs may complete service of process
    2   on Defendants of this Order by Overnight Mail.
    3

    4   Dated:
    5
                                        By:
                                              The Honorable
    6                                         United States District Court Judge
    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26

   27

   28
                               [PROPOSED] PRELIMINARY INJUNCTION
